Order of the Supreme Court, Westchester County, dated March 29, 1967, which granted plaintiffs’ motion to remove the action from the City Court of Mount Vernon to the Supreme Court, Westchester County, and for leave to amend their complaint, reversed, without costs, and motion denied, without prejudice, however, to a renewal of the motion, if plaintiffs be so advised, on proper papers as indicated herein. In order for this action to be removed to the Supreme Court and the complaint amended, a physician’s affidavit should be submitted showing a causal connection between the newly discovered injuries and the accident (cf. Northern Ins. Go. of N. T. v. Kregsma/n, 26 A D 2d 648). Christ, Acting P. J., Rabin, Hopkins, Munder and Martuscello, JJ., concur.